Name: 84/120/EEC: Commission Decision of 24 February 1984 amending Decision 83/402/EEC as regards the list of establishments in New Zealand approved for the purpose of importing fresh meat into the Community
 Type: Decision_ENTSCHEID
 Subject Matter: agri-foodstuffs;  Asia and Oceania;  health
 Date Published: 1984-03-06

 Avis juridique important|31984D012084/120/EEC: Commission Decision of 24 February 1984 amending Decision 83/402/EEC as regards the list of establishments in New Zealand approved for the purpose of importing fresh meat into the Community Official Journal L 064 , 06/03/1984 P. 0018 - 0021*****COMMISSION DECISION of 24 February 1984 amending Decision 83/402/EEC as regards the list of establishments in New Zealand approved for the purpose of importing fresh meat into the Community (84/120/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat from third countries (1), as last amended by Directive 83/91/EEC (2), and in particular Articles 4 (1), 16 and 18 (1) (a) and (b) thereof, Whereas a list of establishments in New Zealand, approved for the purpose of importing fresh meat into the Community, was drawn up initially by Commission Decision 83/402/EEC (3), as amended by Decision 83/499/EEC (4); Whereas a routine inspection under Article 5 of Directive 72/462/EEC and Article 3 (1) of Commission Decision 83/196/EEC of 8 April 1983 concerning on-the-spot inspections to be carried out in respect of the importation of bovine animals and swine and fresh meat from non-member countries (5) has revealed that the level of hygiene of certain establishments has altered since the last inspection; whereas, consequently, it is advisable to inscribe or maintain certain of those establishments on the said list and in respect of another establishment, for reasons of hygiene, to take special measures regarding entry into the Community of meat which has been stored therein; Whereas, to this end, it is necessary, for the last mentioned establishment, to fix a final date for the introduction into Community territory of meat originating in that establishment, after which date the unloading of meat shall in no case be authorized therefrom; Whereas the list of establishments should therefore be amended; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 83/402/EEC is hereby replaced by the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 24 February 1984. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 59, 5. 3. 1983, p. 34. (3) OJ No L 233, 24. 8. 1983, p. 24. (4) OJ No L 275, 8. 10. 1983, p. 25. (5) OJ No L 108, 26. 4. 1983, p. 18. ANNEX LIST OF ESTABLISHMENTS FROM WHICH IMPORTS OF FRESH MEAT MAY BE AUTHORIZED WITHOUT TIME LIMIT 1.2.3 // // // // Establishment No // Establishment // Address // 1,3 // // I. BOVINE MEAT // A. Slaughterhouses and cutting premises // // 1.2.3 // // // // ME 9 // T. H. Walker & Sons Ltd // Hawera // ME 10 // Nelson's (NZ) Ltd // Hastings // ME 14 // Waitaki-NZ Refrigerating Ltd // Christchurch // ME 15 // The Canterbury Frozen Meat Co. Ltd // Belfast // ME 18 // Waitaki-NZ Refrigerating Ltd // Pukeuri // ME 19 // Waitaki-NZ Refrigerating Ltd // Dunedin // ME 21 // Southland Frozen Meat Ltd // Mataura // ME 22 // Southland Frozen Meat Ltd // Makarewa // ME 23 // Auckland Farmers Freezing Co-op Ltd // Horotiu // ME 24 // Hellaby Shortland Ltd // Otahuhu // ME 26 // Waitaki-NZ Refrigerating Ltd // Balclutha // ME 29 // The Hawkes Bay Farmers' Meat Co. Ltd // Whakatu // ME 34 // The Canterbury Frozen Meat Co. Ltd // Pareora // ME 39 // Waitaki-NZ Refrigerating Ltd // Wanganui // ME 42 // Waitaki-NZ Refrigerating Ltd // Wairoa // ME 47 // Auckland Farmers Freezing Co-op Ltd // Moerewa // ME 50 // Alliance Freezing Co. (Southland) Ltd // Invercargill // ME 51 // Hellaby Northland Ltd // Whangarei // ME 55 // Aotearoa Meats Ltd // Cambridge // ME 56 // Auckland Farmers Freezing Co-op Ltd, Rangiuru // Te Puke // ME 62 // Dunedin Master Butchers Association // Dunedin // ME 63 // Farmers Meat Export Ltd // Whangarei // ME 65 // AML Meats Ltd // Gisborne // ME 66 // Phoenix Meat Co. Ltd, Kokiri // Greymouth // ME 69 // Ashley Meat Export Ltd // Christchurch // 1,3 // B. Slaughterhouse // // 1.2.3 // // // // ME 52 // Pacific Freezing (NZ) Ltd // Hastings // 1,3 // C. Cutting premises // // 1.2.3 // // // // MPH 50 // Crown Meats Ltd // Feilding // MPH 52 // Dawn Meat (NZ) Ltd // Hastings // MPH 53 // W. Richmond Ltd // Hastings // MPH 56 // W. Richmond Ltd // Hastings // MPH 63 // Primex Meats Ltd // Wellington // MPH 64 // R. and W. Hellaby Ltd // Paerata // MPH 67 // Melville Developments Ltd // Papakura // MPH 69 // Dawn Meat (NZ) Ltd // Hastings // MPH 71 // Progressive Meats Ltd // Hastings // MPH 72 // Kellax Foods Ltd // Auckland // // // // // Establishment No // Establishment // Address // 1,3 // // II. SHEEPMEAT A. Slaughterhouses and cutting premises // // 1.2.3 // // // // ME 1 (1) // Borthwick CWS Ltd // Masterton // ME 6 // Borthwick CWS Ltd // Longburn // ME 10 // Nelson's (NZ) Ltd // Hastings // ME 14 // Waitaki-NZ Refrigerating Ltd // Christchurch // ME 17 // Waitaki-NZ Refrigerating Ltd // Timaru // ME 18 // Waitaki-NZ Refrigerating Ltd // Pukeuri // ME 19 // Waitaki-NZ Refrigerating Ltd // Dunedin // ME 20 // Ocean Beach Freezing Co. Ltd // Ocean Beach // ME 21 // Southland Frozen Meat Ltd // Mataura // ME 22 // Southland Frozen Meat Ltd // Makarewa // ME 23 // Auckland Farmers Freezing Co-op Ltd // Horotiu // ME 26 // Waitaki-NZ Refrigerating Ltd // Balclutha // ME 29 // The Hawkes Bay Farmers' Meat Co. Ltd // Whakatu // ME 34 // The Canterbury Frozen Meat Co. Ltd // Pareora // ME 37 // Canterbury Frozen Meat Co. (Canterbury) Ltd // Belfast // ME 39 // Waitaki-NZ Refrigerating Ltd // Wanganui // ME 42 // Waitaki-NZ Refrigerating Ltd // Wairoa // ME 47 // Auckland Farmers Freezing Co-op Ltd // Moerewa // ME 50 // Alliance Freezing Co. (Southland) Ltd // Invercargill // ME 55 // Aotearoa Meats Ltd // Cambridge // ME 56 // Auckland Farmers Freezing Co-op Ltd, Rangiuru // Te Puke // ME 58 // The Hawkes Bay Farmers' Meat Co. Ltd // Takapau // ME 60 // Pacific Freezing NZ Ltd // Dannevirke // ME 62 // Dunedin Master Butchers Association // Dunedin // ME 65 // AML Meats Ltd // Gisborne // ME 69 // Ashley Meat Export Ltd // Christchurch // 1,3 // B. Slaughterhouses // // 1.2.3 // // // // ME 8 // Gisborne Refrigerating Co. Ltd // Gisborne // ME 16 // The Canterbury Frozen Meat Co. Ltd // Ashburton // ME 41 // NCF Kaiapoi Ltd // Kaiapoi // ME 57 // Hellaby King Country Ltd // Taumarunui // ME 61 // NZ Primary Processors Ltd // Mamaku // ME 64 // Waitaki-NZ Refrigerating Ltd // Marlborough // 1,3 // C. Cutting premises // // 1.2.3 // // // // ME 9 // T. H. Walker & Sons Ltd // Hawera // ME 24 // Hellaby Shortland Ltd // Otahuhu // MPH 39 // Defiance Processors Ltd // Dunedin // MPH 42 // Fresha Products Ltd // New Plymouth // MPH 45 // Canterbury Frozen Meat Co. Ltd // Harewood // MPH 50 // Crown Meats Ltd // Feilding // MPH 52 // Dawn Meat (NZ) Ltd // Hastings // MPH 53 // W. Richmond Ltd // Hastings // MPH 54 // Ashley Meat Export Ltd // Christchurch // MPH 56 // W. Richmond Ltd // Hastings // MPH 57 // NZ Primary Processors Ltd // Mt. Maunganui // MPH 63 // Primex Meats Ltd // Wellington // MPH 64 // R. and W. Hellaby Ltd // Paerata // MPH 67 // Melville Developments Ltd // Papakura // MPH 69 // Dawn Meat (NZ) Ltd // Hastings // MPH 71 // Progressive Meats Ltd // Hastings // MPH 72 // Kellax Foods Ltd // Auckland // MPH 74 // Canterbury Meat Packers Ltd // Ashburton // 1,3 // // (1) Offal excluded 1.2.3 // // // // Establishment No // Establishment // Address // 1,3 // // III. COLDSTORES // // 1.2.3 // // // // S 1 // Timary Harbour Board Cool Store // Timaru // S 2 // Auckland Farmers Freezing Co-op Ltd // Whangarei // S 10 // Otago Dairy Producers Cool Storage Ltd // Dunedin // S 11 // South Canterbury Co-op Cool Storage Ltd // Timaru // S 17 // Cool Hire Storage Ltd // Dunedin // S 25 // Dawn Meat (NZ) Ltd // Hastings // S 28 // Cool Stores (NZ) Ltd // Auckland // S 30 // N. O. Pierson Ltd // Christchurch // S 31 // Pacific Cold Storage Co. Ltd // Mt. Maunganui // S 32 // Taranaki Producers Freezing Ltd // New Plymouth // S 34 // Coolpak Prebbleton Ltd, Prebbleton // Christchurch // S 35 // Nelson Cold Storage Co-op // Nelson // S 36 // Cold Storage (Bay of Plenty) Ltd // Te Puke // S 38 // Auckland Cold Stores // Parnell // S 39 // Christchurch Cool Stores Ltd // Christchurch // S 40 // Southland Harbour Board // Bluff // S 41 // Eljays Ice Box // Feilding // S 42 // Wellington Cold Storage Co. // Tawa // S 45 // Wairarapa Cold Storage // Greytown // S 47 // Polar Cold Storage, Hornby // Christchurch // S 49 // Chill Air Ltd // Auckland International Airport // S 51 // Kiwi Fruit Cool Store Co-op // Gisborne // S 53 // Otaki Cold Store // Otaki // S 55 // Airport Cold Storage Ltd // Wellington // S 57 // Air New Zealand // Auckland Airport // S 58 // Cool & Cold Storage Associated Ltd // Te Puke // S 59 // Richmond Cool Stores (1963) Ltd, Manchester Street // Hastings // S 60 // Export Cool Storage // Mt. Maunganui // S 61 // Coolpak Cool Stores Ltd // Timaru // S 62 // Industrial Park Coolstores Ltd // Auckland // S 63 // Mogal Cool Stores Ltd // Christchurch Airport // S 64 // Lep International // Christchurch Airport // S 66 // Mogal Cool Stores Ltd // Auckland Airport // S 68 // Freezer Flow, Mt. Wellington // Auckland // S 70 // Freezer Stores Hawkes Bay Ltd // Hastings // S 72 // Motueka Coldstorage // Motueka // S 73 // LEP International, Mangere // Auckland // S 75 // Amaltal Coolstores & Exporters Ltd // Nelson // S 84 // Polar Cold Storage Ltd // Dunedin // S 85 // United Cold Storage (HB) Ltd // Hastings // S 86 // Tai-Tapu Dairy Co. Ltd // Christchurch // S 87 // Homebush Berryfruits // Masterton // S 88 // Hawkes Bay Export Cold Stores Ltd // Napier // S 89 // R. & W. Hellaby Ltd // Mt. Wellington // S 90 // Waitaki-NZ Refrigerating Ltd // Blenheim // S 91 // Southland Frozen Meat Ltd // Mataura // S 92 // Food Freezing Partnership // Havelock North // S 93 // Air New Zealand // Christchurch // S 96 // Townsend & Paul Ltd // Napier // S 97 // J. Wattie Canneries Ltd // Gisborne // // // LIST OF ESTABLISHMENTS FROM WHICH FRESH MEAT MAY BE INTRODUCED INTO THE TERRITORY OF THE COMMUNITY ONLY UNTIL THE STATED DATE COLDSTORE 1.2.3 // // // // S 95 (1) // McCallum Industries Ltd // Patea // // // (1) Until 30 April 1984.ME 64 WAITAKI-NZ REFRIGERATING LTD MARLBOROUGH // 1,3C . CUTTING PREMISES // // 1.2.3 // // // ME 9 T . H . WALKER & SONS LTD HAWERA ME 24 HELLABY SHORTLAND LTD OTAHUHU MPH 39 DEFIANCE PROCESSORS LTD DUNEDIN MPH 42 FRESHA PRODUCTS LTD NEW PLYMOUTH MPH 45 CANTERBURY FROZEN MEAT CO . LTD HAREWOOD MPH 50 CROWN MEATS LTD FEILDING MPH 52 DAWN MEAT ( NZ ) LTD HASTINGS MPH 53 W . RICHMOND LTD HASTINGS MPH 54 ASHLEY MEAT EXPORT LTD CHRISTCHURCH MPH 56 W . RICHMOND LTD HASTINGS MPH 57 NZ PRIMARY PROCESSORS LTD MT . MAUNGANUI MPH 63 PRIMEX MEATS LTD WELLINGTON MPH 64 R . AND W . HELLABY LTD PAERATA MPH 67 MELVILLE DEVELOPMENTS LTD PAPAKURA MPH 69 DAWN MEAT ( NZ ) LTD HASTINGS MPH 71 PROGRESSIVE MEATS LTD HASTINGS MPH 72 KELLAX FOODS LTD AUCKLAND MPH 74 CANTERBURY MEAT PACKERS LTD ASHBURTON // 1,3(1 ) OFFAL EXCLUDED 1.2.3 // // // ESTABLISHMENT NO ESTABLISHMENT ADDRESS // 1,3 // // III . COLDSTORES // // 1.2.3 // // // S 1 TIMARY HARBOUR BOARD COOL STORE TIMARU S 2 AUCKLAND FARMERS FREEZING CO-OP LTD WHANGAREI S 10 OTAGO DAIRY PRODUCERS COOL STORAGE LTD DUNEDIN S 11 SOUTH CANTERBURY CO-OP COOL STORAGE LTD TIMARU S 17 COOL HIRE STORAGE LTD DUNEDIN S 25 DAWN MEAT ( NZ ) LTD HASTINGS S 28 COOL STORES ( NZ ) LTD AUCKLAND S 30 N . O . PIERSON LTD CHRISTCHURCH S 31 PACIFIC COLD STORAGE CO . LTD MT . MAUNGANUI S 32 TARANAKI PRODUCERS FREEZING LTD NEW PLYMOUTH S 34 COOLPAK PREBBLETON LTD, PREBBLETON CHRISTCHURCH S 35 NELSON COLD STORAGE CO-OP NELSON S 36 COLD STORAGE ( BAY OF PLENTY ) LTD TE PUKE S 38 AUCKLAND COLD STORES PARNELL S 39 CHRISTCHURCH COOL STORES LTD CHRISTCHURCH S 40 SOUTHLAND HARBOUR BOARD BLUFF S 41 ELJAYS ICE BOX FEILDING S 42 WELLINGTON COLD STORAGE CO . TAWA S 45 WAIRARAPA COLD STORAGE GREYTOWN S 47 POLAR COLD STORAGE, HORNBY CHRISTCHURCH S 49 CHILL AIR LTD AUCKLAND INTERNATIONAL AIRPORT S 51 KIWI FRUIT COOL STORE CO-OP GISBORNE S 53 OTAKI COLD STORE OTAKI S 55 AIRPORT COLD STORAGE LTD WELLINGTON S 57 AIR NEW ZEALAND AUCKLAND AIRPORT S 58 COOL & COLD STORAGE ASSOCIATED LTD TE PUKE S 59 RICHMOND COOL STORES ( 1963 ) LTD, MANCHESTER STREET HASTINGS S 60 EXPORT COOL STORAGE MT . MAUNGANUI S 61 COOLPAK COOL STORES LTD TIMARU S 62 INDUSTRIAL PARK COOLSTORES LTD AUCKLAND S 63 MOGAL COOL STORES LTD CHRISTCHURCH AIRPORT S 64 LEP INTERNATIONAL CHRISTCHURCH AIRPORT S 66 MOGAL COOL STORES LTD AUCKLAND AIRPORT S 68 FREEZER FLOW, MT . WELLINGTON AUCKLAND S 70 FREEZER STORES HAWKES BAY LTD HASTINGS S 72 MOTUEKA COLDSTORAGE MOTUEKA S 73 LEP INTERNATIONAL, MANGERE AUCKLAND S 75 AMALTAL COOLSTORES & EXPORTERS LTD NELSON S 84 POLAR COLD STORAGE LTD DUNEDIN S 85 UNITED COLD STORAGE ( HB ) LTD HASTINGS S 86 TAI-TAPU DAIRY CO . LTD CHRISTCHURCH S 87 HOMEBUSH BERRYFRUITS MASTERTON S 88 HAWKES BAY EXPORT COLD STORES LTD NAPIER S 89 R . & W . HELLABY LTD MT . WELLINGTON S 90 WAITAKI-NZ REFRIGERATING LTD BLENHEIM S 91 SOUTHLAND FROZEN MEAT LTD MATAURA S 92 FOOD FREEZING PARTNERSHIP HAVELOCK NORTH S 93 AIR NEW ZEALAND CHRISTCHURCH S 96 TOWNSEND & PAUL LTD NAPIER S 97 J . WATTIE CANNERIES LTD GISBORNE // // // LIST OF ESTABLISHMENTS FROM WHICH FRESH MEAT MAY BE INTRODUCED INTO THE TERRITORY OF THE COMMUNITY ONLY UNTIL THE STATED DATE COLDSTORE 1.2.3 // // // S 95 ( 1 ) MCCALLUM INDUSTRIES LTD PATEA // // // ( 1 ) UNTIL 30 APRIL 1984 .